Citation Nr: 1810140	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior May 26, 2016; to a rating in excess of 20 from May 26, 2016, to October 29, 2017; and in excess of 30 percent beginning October 30, 2017, for a neck disability.

2. Entitlement to a rating in excess of 20 percent prior to October 30, 2017, and in excess of 40 percent beginning October 30, 2017, for a back disability. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1980 to February 2001 and from October 2007 to May 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and a March 2013 rating decision by the VA RO in Atlanta, Georgia.  

This case was previously before the Board, most recently in June 2017, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

In June 2017, the Board also remanded the issue of entitlement to service connection for a left knee disability for additional development.  A review of the record shows that in a November 2017 rating decision, the Veteran was granted entitlement to service connection for a left knee disability.  In November 2017, the Veteran submitted a notice of disagreement with the rating and effective date assigned for his left knee disability in the November 2017 rating decision.  The Board acknowledges the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999); however, it appears from the record that the VA RO is currently in the process of adjudicating that appeal in accordance with the requirements under the law.  As such, the Board finds that taking jurisdiction over that issue for the sole purpose of directing the VA RO to issue a statement of the case in response to the November 2017 notice of disagreement would be premature at this time.  


FINDINGS OF FACT

1. Prior to October 30, 2017, the Veteran's neck disability was manifested by flexion limited to, at worst, 18 degrees and pain.

2. Beginning October 30, 2017, the Veteran's neck disability has been manifested by flexion limited to, at worst, 5 degrees and pain; but has not been manifested by ankylosis.

3. Prior to October 30, 2017, the Veteran's back disability was manifested by flexion limited to, at worst, 60 degrees and pain. 

4. Beginning October 30, 2017, the Veteran's back disability has been manifested by flexion limited to, at worst, 10 degrees and pain; but has not been manifested by ankylosis. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent, but not higher, for a neck disability have been met for the entire period prior to October 30, 2017. 38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5242 (2017).

2. The criteria for a rating in excess of 30 percent for a neck disability have not been met for the period beginning October 30 2017. 38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5242 (2017).

3. The criteria for a rating in excess of 20 percent for a back disability have not been met for the period prior to October 30, 2017. 38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5242 (2017).

4. The criteria for a rating in excess of 40 percent for a back disability have not been met for the period beginning October 30, 2017. 38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5242 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for a Neck Disability

The Veteran has asserted that he should have higher ratings for his neck disability because his level of impairment is worse than contemplated by the currently assigned ratings.

In September 2013, the Veteran was seen at the VA Medical Center for a physical therapy consultation.  At that time, the Veteran reported that he had neck pain that had its onset in the 1990's.  He reported that his neck pain was intermittent and he used over-the-counter medication for treatment.  The Veteran reported that his neck pain was aching in nature.  Range of motion measurements taken at that time were as follows: flexion to 18 degrees, extension to 32 degrees, right lateral flexion to 26 degrees, left lateral flexion to 20 degrees, right rotation to 24 degrees, and left rotation to 29 degrees.  It was noted that the Veteran experienced pain in all excursions of movement.  Muscle strength testing was normal.  It was noted that the Veteran needed physical therapy to help with his symptoms.  

At a May 2016 VA examination, the Veteran reported that he experienced daily neck pain that was usually 7 out of 10 in intensity, on a daily basis. He reported that he used over-the-counter medication and had received several steroid pain injections over the past year, specifically for his posterior neck. He reported flare-ups of his neck disability, occurring once or twice a year, lasting a few weeks in duration, with pain rated at 8 or 9 out of 10 in intensity, and the flare-ups were not usually precipitated by any specific activity. The Veteran denied bowel and bladder dysfunction. He denied the use of assistive devices, and denied having any radicular pain or any other symptoms due to radiculopathy. The Veteran denied experiencing any incapacitating episodes for which he was prescribed bed rest by his treatment provider in the last 12 months.  

Upon physical examination, there was tenderness to palpatation and swelling on the left lateral side of the cervical spine with a large "knot", that did not resemble a muscle spasm, and a smaller "knot" on the right lateral side; the area was tender when firmly palpated. There was some localized tenderness, but it did not result in abnormal gait or spinal contour. Cervical spine range of motion measurements were as follows: forward flexion to 20 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 15 degrees, right later rotation to 65 degrees, and left lateral rotation to 35 degrees. There was no additional functional impairment or range of motion lost following repetition. The Veteran experienced pain throughout all excursions of motion. Muscle strength testing was normal, reflex examination was normal, and sensory examination was normal. There was no evidence of radiculopathy and there was no ankylosis. The Veteran did not have cervical spine intervertebral disc syndrome. X-rays revealed cervical spine arthritis and degenerative disc disease. The examiner diagnosed cervical spine arthritis and noted that the Veteran's neck disability did not prevent him from either physical or sedentary work.   

At an October 2017 VA examination, the Veteran reported that he had experienced worsened discomfort since his May 2016 VA examination. He reported that he experienced pain particularly in the region of the posterior upper trapezius, more in the left than the right side, and that he had recently started going to a masseuse to alleviate the symptoms. He reported that when he laterally bent his neck, the discomfort on the opposite side would improve. He stated he had infrequent radiation, with continuous pain, stiffness, and limited motion of the neck. He reported the pain could become a 10 out of 10 intensity. He stated that due to the difficulty in turning his head and driving. On the date of this examination, the Veteran reported he could not rotate his neck to the left and could not rotate past 30 degrees to the right. The Veteran denied flare-ups. 

Upon physical examination, there was tenderness to palpatation with mild spasm over the posterior midline neck, with mild TTP located over the upper trapezius area soft tissues. The examiner observed localized tenderness and muscle spasm of the cervical spine, but not guarding. Cervical spine range of motion measurements were as follows: forward flexion to 5 degrees, extension to 5 degrees, right lateral flexion to 45 degrees, left lateral flexion to 10 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 0 degrees. The Veteran experienced pain throughout all excursions of motion; there was indication of pain with weight bearing. The Veteran did not have additional functional loss or loss of range of motion after repetitive testing. The examiner observed that pain, weakness, fatigability, and incoordination would significantly limit functional ability with repeated use over a period of time. Muscle strength testing was normal and there was no ankylosis or muscle atrophy.  Reflexes were hypoactive, but sensory examination was normal. There was some mild radiculopathy noted in the left upper extremity. The Veteran was shown to have IVDS, but did not have any episodes of IVDS that required bed rest prescribed by a physician and treatment by a physician within the past 12 months. The examiner diagnosed cervical degenerative disc disease, intervertebral disc syndrome, and left cervical segmental-somatic dysfunction and noted that the Veteran's cervical spine disability may impact the Veteran's ability to work, due to the limitations with repetitive use.

The Board notes that despite the fact that the examiner did not provide an opinion regarding additional functional impairment during a flare-up, the examination is still adequate even with consideration of the United States Court of Appeals for Veterans Claims (Court) decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017). In this regard, the Board notes that the criterion for a higher rating for the cervical spine requires a finding of unfavorable ankylosis. Therefore, an opinion regarding additional functional impairment in the form of limitation of motion would not be useful in determining whether a higher rating for the Veteran's neck disability is warranted. Therefore, the October 2017 VA examination report is adequate for rating purposes despite the Court's decision in Sharp.

As noted above, the Veteran receives treatment at the VA Medical Center for his neck disability.  However, apart from the September 2013 physical therapy consultation report, there is no other indication from the record that the Veteran has cervical spine symptoms that are worse than those reported in the various VA examination reports of record, to specifically include range of motion measurements.  

The Board finds that the Veteran is entitled to a 20 percent rating for the period prior to October 30, 2017.  In this regard, the evidence of record shows that the Veteran was noted to have 18 degrees of cervical spine flexion at the time of a VA Medical Center physical therapy consultation.  While there is no VA examination o prior to May 26, 2016, as the Veteran failed to report for a scheduled examination, there are other competent range of motion measurements of record showing the Veteran to have decreased limitation of motion sufficient to warrant a higher initial rating.  Therefore, the Board finds that an initial rating of 20 percent for the period prior to October 30, 2017, is warranted for the Veteran's neck disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

Consideration has been given to assigning a higher initial rating for the period prior to October 30, 2017.  However, there is no indication from the record that the Veteran had cervical spine flexion limited to less than 15 degrees or favorable ankylosis of the entire cervical spine during that period.  Therefore, an initial rating in excess of 20 percent for the period prior to October 30, 2017, for the Veteran's neck disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, incoordination, lack of endurance, or fatigability on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2017).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA Medical Center physical therapy consultation for the period prior to October 30, 2017.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the cervical spine prior to October 30, 2017.

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his neck disability beginning October 30, 2017.  In this regard, there is no indication from the record that the Veteran has unfavorable ankylosis of the cervical spine. Therefore, the Board finds that a rating in excess of 30 percent after October 30, 2017, is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, incoordination, lack of endurance, or fatigability on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2017).  There is no other evidence showing that the Veteran has more limitation of motion than that found in the VA examination reports of record. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 30 percent for functional impairment of the cervical spine beginning October 30, 2017.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion. However, there is no indication that the Veteran experiences incapacitating episodes requiring medically prescribed bed rest. Therefore, he is properly rated based on the limitation of motion, and a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

Entitlement to an Increased Rating for a Back Disability

The Veteran has asserted that he should have higher ratings for his back disability because his level of impairment is worse than contemplated by the currently assigned ratings.

At a March 2013 VA examination, the Veteran reported that he began experiencing back pain in 1991, and that it has gotten progressively worse with time. He reported that his back pain interfered with his ability to rise from sitting to standing, running, walking long distances, and climbing stairs. He reported experiencing flare-ups that would interfere with his ability to do household chores and shopping. 

Upon physical examination, there was no tenderness to palpatation. Thoracolumbar spine range of motion measurements were as follows: flexion to 60 degrees, with pain at 50 degrees; extension to 10 degrees; right and left lateral flexion to 20 degrees each; and right and left lateral rotation to 10 degrees each. The Veteran did not have additional functional loss or additional loss of range of motion after repetitive testing.  The Veteran's functional impairment was noted to consist of less movement that normal and painful motion.  There were no muscle spasms or guarding of the thoracolumbar spine.  Muscle strength testing revealed active movement against some resistance in hip flexion, but was otherwise normal.  There was no muscle atrophy.  Detailed reflex examination and sensory examination were normal.  Straight leg raising testing was positive, bilaterally.  The examiner noted that the Veteran did not have intervertebral disc syndrome and he did not require assistive devices for ambulation.  The examiner diagnosed bilateral lumbar spine spondylosis.  The examiner noted that the Veteran's back disability impacted his ability to work as it caused back pain which interfered with his ability to stand for long periods of time, walk long distances, run, and climb stairs; but noted that it did not impact his ability to perform sedentary activities.   

At an October 2017 VA examination, the Veteran reported continued pain and stiffness.  He reported that his pain was an 8 out of 10 intensity and associated with up to 60 percent overall functional loss.  The Veteran reported that he experienced painful flare-ups, when his pain would increase to a 10 out of 10 in intensity with an overall functional loss of up to 90 percent.  He reported some radiating pain into the extreme low back, and on infrequent occasions, into the buttocks and mid-posterior thigh. He reported that his flare-ups were transient and not precipitated by any particular activity. The Veteran reported that he treated his pain with over-the-counter medication and used back support when experiencing a high level of pain.  

Upon physical examination, there was no tenderness to palpatation. Thoracolumbar spine range of motion measurements were as follows: forward flexion to 10 degrees, extension to 5 degrees, right and left lateral flexion to 5 degrees each, right lateral rotation to 30 degrees, and left lateral rotation to 10 degrees. The Veteran experienced pain throughout all excursions of motion with considerable difficulty retrieving items at or below knee level.  The Veteran's functional limitation was noted to be the result of pain.  There was indication of pain with weight bearing. The Veteran did not have additional functional loss or loss of range of motion after repetitive testing. The examiner observed that pain, weakness, fatigability and incoordination would significantly limit functional ability with repeated use over a period of time. There was no guarding or muscle spasm.  Muscle strength testing was normal and there was no atrophy.  Reflexes were normal with the exception of being hyperactive with clonus at the knees.  Sensory examination was normal and straight leg raising test was negative, bilaterally.  There was no ankylosis, and while the Veteran was noted to have intervertebral disc syndrome, he did not have any episodes of such that required medically prescribed bed rest.  X-rays revealed arthritis. The examiner diagnosed lumbar spondylosis and noted that the Veteran's back disability did impact his ability to work in that it prevented him from performing repetitive or prolonged use of the back.  

The Board notes that despite the fact that the examiner did not provide an opinion regarding additional functional impairment during a flare-up, the examination is still adequate even with consideration of the United States Court of Appeals for Veterans Claims (Court) decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017). In this regard, the Board notes that the criterion for a higher rating for the cervical spine requires a finding of unfavorable ankylosis. Therefore, an opinion regarding additional functional impairment in the form of limitation of motion would not be useful in determining whether a higher rating for the Veteran's neck disability is warranted. Therefore, the October 2017 VA examination report is adequate for rating purposes despite the Court's decision in Sharp.

As noted above, the Veteran receives treatment at the VA Medical Center for various disabilities, to include his back disability.  However, there is no other indication from the record that the Veteran has thoracolumbar spine symptoms that are worse than those reported in the various VA examination reports of record, to specifically include range of motion measurements.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his back disability prior to October 30, 2017.  In this regard, there is no indication from the record that the Veteran had forward flexion limited to 15 degrees or less during that time.  In fact, the Veteran's forward flexion was limited to, at worst, 50 degrees.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted prior to October 30, 2017, for the Veteran's back disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, incoordination, lack of endurance or fatigability on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2017).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the thoracolumbar spine prior to October 30, 2017.

The Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his back disability beginning October 30, 2017.  In this regard, there is no indication from the record that the Veteran has ankylosis of the spine.  Therefore, a rating in excess of 40 percent for the Veteran's back disability beginning October 30, 2017, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, incoordination, lack of endurance or fatigability on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2017).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for functional impairment of the thoracolumbar spine beginning October 30, 2017.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for intervertebral disc syndrome based on incapacitating episodes rather than limitation of motion. However, there is no indication that the Veteran experiences incapacitating episodes requiring medically prescribed bed rest. Therefore, he is properly rated based on the limitation of motion, and a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code5243 (2017).


ORDER

Entitlement to an initial rating of 20 percent, but not higher, prior to October 30, 2017, for the Veteran's neck disability is granted.  

Entitlement to a rating in excess of 30 percent beginning October 30, 2017, for the Veteran's neck disability is denied.  

Entitlement to a rating in excess of 20 percent prior to October 30, 2017, and in excess of 40 percent beginning October 30, 2017, for the Veteran's back disability is denied.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


